Although the plaintiff cannot bring a direct appeal from the MCAD’s finding of no probable cause, more is required to obtain a right of review in the nature of certiorari under G. L. c. 249, § 4. The complaining party must show, “(1) a judicial or quasi judicial proceeding; (2) a lack of all other reasonably adequate remedies; and (3) a substantial injury or injustice arising from the proceeding under review.” Boston Edison Co. v. Board of Selectmen of Concord, 355 Mass. 79, 83 (1968). We need only address the second of these requirements.
In the case before us, a “reasonably adequate remedy” is available under G. L. c. 151B, § 9. Pursuant to that statute, a party that commences a proceeding at the MCAD may, after ninety days, bring an action in the Superior Court raising the same claims. Since the plaintiff has amended, under sec. 9, a prior pending action in the Superior Court in order to assert his claims of discrimination that were dismissed in the MCAD action, he has access to a forum in which to pursue his claims. The MCAD’s failure to find probable cause neither impeded the commencement of the Superior Court action, nor prejudiced the plaintiff’s redress in that action. In fact, there is no benefit to the plaintiff of a finding of probable cause at the MCAD except an ability to proceed before the MCAD. Proceeding in the Superior Court provides a complete remedy to any error that may have been made by the MCAD in failing to find probable cause.
Other issues raised by the plaintiff on appeal do not merit discussion.

Judgment affirmed.